DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group 1 (claims 49-57 and 96) in the reply filed on 4/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 58-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) at least one capillary element (claim 49, line 4; claim 96, line 3)
(ii) an electrical connection element (claim 49, line 9; claim 96, line 9)
(iii) an electrical contact device (claim 49, line 13; claim 96, line 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) at least one capillary element (claim 49, line 4; claim 96, line 3)
(ii) an electrical connection element (claim 49, line 9; claim 96, line 9)
(iii) an electrical contact device (claim 49, line 13; claim 96, line 8) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) at least one capillary element (claim 49, line 4; claim 96, line 3); figure 1, capillary element 15, paragraph 0107 of US 2019/0117817
(ii) an electrical connection element (claim 49, line 9; claim 96, line 9); figure 1, electrical connection element 3, paragraph 0099
(iii) an electrical contact device (claim 49, line 13; claim 96, line 8); figure 3, electrical contact device 9, paragraph 0102
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 52 and 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50, 52, 56 and 57 recite the phrase “and/or” which renders the claim indefinite because it is unclear if the limitations following “and/or” are to be included in the claims.  It is suggested to delete “and/or” and change to either “and” or “or”.
Claim 55, lines 7-8 recites “said same”, which renders the claim indefinite because it is unclear what structural component is being referred to by “said same”.  It is suggested to delete the phrase “said same” and explicitly name the structural component being referred to. 
Claim 54, line 5 recites “said mounted state”; claim 55, lines 7-8 recites “said same”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49-57 and 96 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Wefler (US 5,903,710).
With respect to the limitations of claim 49, Wefler teaches a device for dispensing volatile substances (title), said device comprising: a container (Fig 1, cartridge 12, reservoir chamber 14, Col 3) for a substance (Fig 1, air freshener medium 22, Col 4) to be dispensed; at least one capillary element (Fig 1, wick matrix 20, Col 4) arranged at least in part in said container for contacting said substance to be dispensed and for conveying said substance by capillary effect to at least one substance dispensing region (Col 4, Lines 30-53); at least one electrical heating element (Figs 1, 2, electric-resistance heating element 16, Col 3) adjoining said at least one capillary element (20); an electrical connection element (Fig 1, electrical plug 30, metal prongs 33, Col 3) for supplying said at least one electrical heating element with electrical power (Col 4, Lines 1-7), said at least one electrical heating element (16) being a constituent part of said container (12, 14), and said container (12, 14) being releasably connectable (Fig 1, plug housing 25, blades 26, Col 3) to said electrical connection element (30, 33); and an electrical contact device (blades 26, Col 4, Lines 1-7) by way of which said at least one electrical heating element (16) is releasably and electrically connectable to said connection element (30, 33).  
With respect to the limitations of claims 50, 51, 52, 53, 54, 55, 56 and 57, Wefler teaches said electrical contact device (26) is at least in part a constituent part of said at least one electrical heatingPage 5 of 18Docket No. NLB-P295CT1623Application No. PCT/EP2016/001008Prel. Amdt. dated December 14, 2018 element (16) and/or at least in part a constituent part of said electrical connection element (30, 33); said releasable connection (25, 26) between said container (12, 14) and said electrical connection element (30, 33) is produced in part or entirely by said electrical contact device (26); said releasable connection (25, 26) between said container (12, 14) and said electrical connection element (30, 33) and/or between said at least one electrical resistance element (16) and said electrical connection element (30, 33) is formed by a positive locking connection and/or by a non- positive locking connection (26); said electrical connection element comprises a holding device (slots 32, metal blades 26, Col 3), by means of which said container (12, 14) is held on said electrical connection element (30, 33); said electrical contact device comprises contact elements (blades 26), which are arranged on said at least one electrical heating element (in assembly state, the blades 26 are arranged on heating element 16 and spaced apart) and are spaced apart from one another, connection contacts (slot inlets 32, prongs 33), by means of which said contact elements (26) are connected so as to be electrically conductive in said mounted state, being assigned to said contact elements (26) on said electrical connection element, preferably in said region of a holding device; said container (12, 14) and/or said electrical connection element comprises at least one stop element (Fig 1, vertical slots 17, Col 3) which positions said container in said mounted state such that said at least one electrical heating element (16) is connectable or connected electrically to said electrical connection element (30, 33) by means of said electrical contact device (26), which are arranged on said at least one electrical heating element (in assembly state, the blades 26 are arranged on heating element 16), are assigned to connection contacts (slot inlets 32, prongs 33) of said electrical connection element and are connectable or connected to said same so as to be electrically conductive; said electrical connection element is formed by a plug (plug 30, prongs 33) which comprises said holding device (slots 32), said holding device is fixedly connected (slots 32 integral to plug 30) to said plug and/or said electrical connection element is a one-piece component which is produced by injection molding (Col 3, Lines 57-63, molding means); said at least one electrical heating element (16) forming a constituent part of said container (12, 14) is arranged in such a manner on said container and/or on a constituent part of said container, that said at least one electrical heating element transfers heat to said container and/or to a capillary element region to be heated, which is assigned to said at least one electrical heating element, by way of heat conduction (Col 4, Lines 46-53).
With respect to the limitations of claim 96, Wefler teaches a container (Fig 1, cartridge 12, reservoir chamber 14, Col 3) for receiving volatile substances (Fig 1, air freshener medium 22, Col 4, Col 5, Lines 4-15), the container comprising: at least one capillary element (Fig 1, wick matrix 20, Col 4) which is arranged in said container and is in contact with a substance to be dispensed from the container and conveying the substance by capillary action to at least one substance dispensing region (Col 4, Lines 30-53); at least one electrical heating element (Figs 1, 2, electric-resistance heating element 16, Col 3) disposed to adjoins said at least one capillary element (20) and being a constituent part of the container (12, 14); an electrical contact device (Fig 1, plug housing 25, blades 26, Col 3) configured to electrically and releasably connect said at least one electrical heating element (16) to an electrical connection element (Fig 1, electrical plug 30, metal prongs 33, Col 3) for supplying power to said at least one electrical heating element, said electrical connection element (30, 33) is releasably connectable (blades 26) to the container (12, 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/27/2021